IN THE SUPREME COURT OF THE STATE OF NEVADA


                BOBBY RICHARDS,                                        No. 67992
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                   FILED
                CLARK; AND THE HONORABLE
                JOSEPH T. BONAVENTURE,                                     JAN 28 2016
                Respondents,                                               TRACIE K. UNDEMAN
                                                                        CLER9F SUPREME COURT
                and
                                                                            DEPUTY CLERK
                THE STATE OF NEVADA,
                Real Party in Interest.

                                       ORDER GRANTING PETITION
                             This is an original petition for a writ of mandamus challengiag
                an order of the district court granting a discovery request. Petitioner
                Bobby Richards contends that the district court manifestly abused its
                discretion in granting a discovery request for correspondence between
                defense counsel and an expert witness. See NRS 34.160; Round Hill Gen.
                Imp. Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). We
                elect to exercise our discretion to consider the merits of this petition
                because Richards does not have an adequate remedy at law to address the
                district court's action.   See NRS 34.170 (providing that a "writ shall be
                issued in all cases where there is not a plain, speedy and adequate remedy
                in the ordinary course of law"). Although he could raise the evidentiary
                ruling on appeal if he is convicted, forcing Richards to disclose non-
                discoverable communication between his counsel and expert witness may
                prejudice his ability to mount a defense.   See Mitchell v. Eighth Judicial
                Dist. Court, 131 Nev., Adv. Op. 21, 359 P.3d 1096, 1099 (2015) (noting that
                this court has granted "extraordinary writ relief from orders allowing
SUPREME COURT
     OF         pretrial discovery of privileged information, especially when the petition
   NEVADA

(0) 1947A Q
                                                                                       -0302
                   presents an unsettled and important issue of statutory privilege law");
                   State v. Eighth Judicial Dist. Court (Romano), 120 Nev. 613, 618, 97 P.3d
                   594, 597 (2004) (noting that this court has entertained extraordinary writs
                   to prevent improper discovery), overruled on other grounds by Abbott v.
                   State, 122 Nev. 715, 138 P.3d 462 (2006). Further, judicial economy
                   militates in favor of addressing the order despite the district court's failure
                   to reduce it to writing. See State v. Babayan, 106 Nev. 155, 175, 787 P.2d
                   805, 819 (1990) (providing that this court may entertain petition for
                   extraordinary relief, when judicial economy militates in favor of writ
                   review).
                               We conclude that Richards' petition has demonstrated that
                   our intervention is warranted because the district court manifestly abused
                   its discretion in ordering disclosure of the correspondence.      See State v.
                   Eighth Judicial Din. Court (Armstrong), 127 Nev. 927, 931-32, 267 P.3d
                   777, 780 (2011) (providing that a manifest abuse of discretion occurs when
                   a district court clearly misinterprets or misapplies a law or rule). The
                   synopsis that the district court ordered disclosed was contained in
                   correspondence from Richards' counsel to a potential expert witness while
                   investigating possible defense theories. Thus, the correspondence is
                   squarely a "memorandum that [was] prepared by . . . the defendant's
                   attorney in connection with the investigation or defense of the case," NRS
                   174.245(2)(a), and therefore not subject to discovery or inspection. As
                   counsel did not intend to solicit the expert's opinion regarding the specific
                   facts of Richards' case, the synopsis was not rendered discoverable.        See
                   Lisle v. State, 113 Nev. 679, 696, 941 P.2d 459, 471 (1997) (noting that a
                   party may waive the protection of NRS 174.245 by making testimonial use
                   of the protected documents),       holding limited on other grounds by

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    er,
                Middleton v. State, 114 Nev. 1089, 1117 n.9, 968 P.2d 296, 315 n.9 (1998).
                Accordingly, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its discovery order.


                                                                                           j.
                                                                Hardest
                                                                          •

                                                                                           J.
                                                                Saitta

                PICKERING, J. dissenting:
                            As I understand the record, Dr. Roitman is not merely "a
                potential expert witness" with whom the defense was exploring "possible
                defense theories" as the majority suggests, but a disclosed, testifying trial
                expert. Given this fact, and the redacted disclosure ordered, I am not
                convinced that the petitioner has demonstrated an adequate basis for this
                court to intervene by extraordinary writ.        See NRS 50.305 ("The expert
                may testify in terms of opinion or inference and give his or her reasons
                therefor without prior disclosure of the underlying facts or data, unless the
                judge requires otherwise." (emphasis added)). I respectfully dissent.




                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. Joseph T. Bonaventure, Senior Judge
                     Law Office of Patricia M. Erickson
                     Attorney General/Carson City
                      Clark County District Attorney
SUPREME COURT         Eighth District Court Clerk
        OF
     NEVADA
                                                       3
(0) 1947A